Appeal from a judgment of the Supreme Court (Lahtinen, J.), entered January 3, 2000 in Franklin County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, having been convicted of two counts of murder in the second degree and one count of criminal possession of a weapon in the second degree, commenced this habeas corpus proceeding challenging the sufficiency of the indictment, as well as the evidence leading to the second degree murder convictions, and alleging ineffective assistance of counsel. Petitioner’s application was denied by Supreme Court and we affirm.
Inasmuch as the issues advanced by petitioner could have been raised on his direct appeal or in a GPL article 440 motion, we find that habeas corpus relief is unavailable (see, People ex rel. Gonzalez v Bennett, 263 AD2d 565, lv denied 94 NY2d 753; People ex rel. Chavys v Coombe, 235 AD2d 906, lv denied 89 NY2d 813). Furthermore, we perceive no reason to depart from traditional orderly procedure and, accordingly, the application for a writ of habeas corpus was properly denied. Petitioner’s remaining contentions, to the extent that they are properly before us, have been examined and found to be lacking in merit.
Crew III, J. P., Peters, Carpinello, Graffeo and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.